Fourth Court of Appeals
                                      San Antonio, Texas
                                            January 24, 2020

                                         No. 04-19-00741-CV

                                   IN RE Leticia R. BENAVIDES

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        Relator’s motion for rehearing was originally due on December 5, 2019; however, this
court granted relator an extension until January 6, 2020. On January 3, 2020, relator filed a
second request for an extension of time in which to file a motion for rehearing. On January 7,
2020, we granted the extension until January 23, 2020 and cautioned relator against filing any
further requests for an extension.

       On January 22, 2020, relator filed a third request for an extension of time until January
27, 2020. We GRANT the request and ORDER relator to file her motion for rehearing no later
than January 27, 2020. NO FURTHER EXTENSIONS OF TIME WILL BE GRANTED.
Any motion for rehearing filed after January 27, 2020 will be treated as untimely filed.

           It is so ORDERED on January 24, 2020.

                                                                              PER CURIAM


           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2011PB000081L2, styled In the Matter of the Guardianship of Carlos
Benavides, Jr., an Incapacitated Person, pending in the County Court At Law No 1, Webb County, Texas, the
Honorable Hugo Martinez presiding.